DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 Previous Rejections
Applicant’s arguments, filed 02/07/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 7, 9-10 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Valverde et al (WO 2014/167543 A1), in view of Mendoza et al (USP 9,937,119 B2).
Valverde disclosed [abstract] a cosmetic composition comprising: - at least one aqueous phase gelled with at least one synthetic polymeric hydrophilic gelling agent, and - at least one oily phase gelled, comprising dodecamethylcyclohexasiloxane [page 70, line 11], with at least one lipophilic gelling agent; the said phases formed therein a macroscopically homogeneous mixture; the said composition comprised pigments coated with at least one hydrophobic compound.
The hydrophilic agent was a copolymer of 2-acrylamido-2-methylpropanesulfonic acid and of hydroxyethyl acrylate [page 26, lines 28-30]. The lipophilic gelling agent was organopolysiloxane elastomers [page 27, line 9] (e.g., dimethicone crosspolymer, disclosed at page 39, line 19). The pigments were titanium dioxide and iron oxide, and were coated with an N-acylamino acid [page 63, lines 20-28]. The composition further comprised at least one liquid fatty acid, such as oleic acid [page 71, line 5].
The cosmetic composition was of a gel-gel type that was different from an emulsion [page 4, lines 9-19].
Valverde did not specifically disclose caprylyl glycol, as recited in claims 1 and 22-23.
Mendoza disclosed cosmetic compositions [title] comprising caprylyl glycol as a topical skin care agent [col 2, line 3; col 3, line 35; col 5, line 9; claim 5].
Since Valverde generally disclosed cosmetic compositions, it would have been prima facie obvious to one of ordinary skill in the art to include caprylyl glycol within 
Valverde, in view of Mendoza, reads on claims 1, 5, 9-10, 21 and 22-24.
Claim 7 is rendered prima facie obvious because Valverde disclosed the gelled aqueous phase and the gelled oily phase present in a weight ratio ranging from 30/70 to 70/30 [page 6, lines 22-26].
Claim 7 recites an aqueous to oily ratio of 95/5 to 5/95. Valverde disclosed the said ratio at 30/70 to 70/30. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Response to Arguments
Applicant's arguments filed 02/07/22 have been fully considered but they are not persuasive. 
Applicant argued that Mendoza does not disclose gel/gel compositions; the instantly claimed gelling agents. Mendoza provides no examples with hydrophobic-coated iron oxides and/or hydrophobic coated titanium dioxides. 
The Examiner responds that Valverde taught the claimed gelling agents and hydrophobic-coated pigments (see the Obviousness rejection over Valverde). Mendoza is not required to disclose examples. 

Applicant argued that Valverde and Mendoza relate to completely different galenic forms.


Applicant argued unexpected superior results (smooth, glassy, homogeneous macroscopic appearance) of the claimed composition having the fatty acid selected from isostearic acid, oleic acid and mixtures thereof.
The Examiner maintains (see the Final Rejection, 09/25/2020) that the Applicant’s allegations of an unexpected effect (Examples 1-12) are non-persuasive.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7, 9-10 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,238,584 B2, in view of Valverde et al (WO 2014/167543 A1) and further in view of Mendoza et al (USP 9,937,119 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The issued claims recite all of the features instantly recited for the claimed composition except for a composition different from an emulsion, containing hydrophobic-coated pigments, a liquid fatty acid, a glycol compound and a polar oil. The instant claims 
Valverde disclosed [abstract] a cosmetic composition comprising: pigments coated with at least one hydrophobic compound; the pigments were titanium dioxide and iron oxide, and were coated with an N-acylamino acid [page 63, lines 20-28]. The composition further comprised at least one liquid fatty acid, such as oleic acid [page 71, line 5]. The composition further comprised at least one oily phase gelled, comprising dodecamethylcyclohexasiloxane (polar oil) [page 70, line 11]. The cosmetic composition was of a gel-gel type that was different from an emulsion [page 4, lines 9-19].
Valverde did not specifically disclose caprylyl glycol.
Mendoza disclosed cosmetic compositions [title] comprising caprylyl glycol (glycol compound) as a topical skin care agent [col 2, line 3; col 3, line 35; col 5, line 9; claim 5].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the issued claims, a hydrophobic-coated pigment, a liquid fatty acid, a glycol compound and a polar oil, as taught by the combined Valverde and Mendoza. An ordinarily skilled artisan would have been motivated to formulate cosmetic compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612